Fourth Court of Appeals
                               San Antonio, Texas
                                    February 18, 2022

                                   No. 04-21-00195-CR

                               Guillermo MORALES III,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 7388
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is GRANTED IN PART. The
state’s brief is due on March 16, 2022.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court